Citation Nr: 0026770	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Whether the combined evaluation assigned after a 
September 1997 rating action is proper.


REPRESENTATION

Appellant represented by:	Wendy A. Nicolosi, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  He served in combat in Vietnam where he was 
awarded the Combat Infantryman's Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of service connection for a bilateral foot 
condition.  

The veteran has also perfected an appeal from a September 
1997 rating action which increased the rating for a service-
connected left knee disability to 20 percent and resulted in 
a combined rating of 40 percent.  The representative 
submitted a notice of disagreement (NOD) in December 1997 
objecting to the fact that the veteran's "overall evaluation 
remain[ed] at 40%," and argued that the combined rating 
should be 50 percent.  A NOD to the actual rating assigned 
the left knee was not submitted.

Since then, the veteran appeared at a personal hearing before 
the undersigned Veterans Law Judge in June 2000 and offered 
testimony regarding the severity of his service-connected 
left knee disability.  The Board does not have jurisdiction 
over the claim for increased rating for the left knee 
disability in the absence of a rating decision and a timely 
perfected appeal on the rating issue.  Hence, this claim is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran has two service-connected disabilities:  PTSD, 
rated as 30 percent disabling and a left knee disability 
rated as 20 percent disabling.  The combined evaluation is 40 
percent.  


CONCLUSION OF LAW

The combined evaluation for the veteran's service-connected 
disabilities is 40 percent.  38 U.S.C.A. § 1157 (West 1991); 
38 C.F.R. § 4.25 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By a September 1997 rating action, the RO increased the 
rating for the veteran's service-connected left knee 
disability to 20 percent.  In a NOD submitted in December 
1997, the representative voiced disagreement with the fact 
that the veteran's "overall evaluation remain[ed] at 40%."  
The representative noted that the appellant was also service-
connected for post-traumatic stress disorder (PTSD), rated as 
30 percent disabling, and given the recent assignment of a 20 
percent rating to the service-connected left knee disability, 
the veteran "expected" his overall disability to be 50 
percent. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  VA 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

VA shall provide for the combination of ratings and pay 
compensation at the prescribed rates.  38 U.S.C.A. § 1157.  A 
Combined Ratings Table results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  38 C.F.R. § 4.25.  Thus, a person having a 60 
percent disability is considered 40 percent efficient.  
Proceeding from this 40 percent efficiency, the effect of a 
further 30 percent disability is to leave only 70 percent of 
the efficiency remaining after consideration of the first 
disability, or 28 percent efficiency altogether.  The 
individual is thus 72 percent disabled.  

To determine the proper combined rating, the disabilities are 
first arranged in the exact order of their severity, 
beginning with the greatest disability and then combined with 
use of the table.  If there are two disabilities (as in this 
case), the degree of one disability will be read in the left 
column and the degree of the other in the top row, whichever 
is appropriate.  The figures appearing in the space where the 
column and row intersect will represent the combined value of 
the tow.  This combined value will then be converted to the 
nearest number divisible by 10, and combined values ending in 
5 will be adjusted upward.  38 C.F.R. § 4.25.

In the present case, the veteran's service-connected 
disabilities are PTSD, rated 30 percent disabling, and a left 
knee disorder, rated 20 percent disabling.  With a 30 percent 
disability and a 20 percent disability, the combined value is 
44 percent under the ratings table, but the 44 percent must 
be converted to the nearest degree divisible by 10, which is 
40 percent.  Thus, 40 percent represents the final degree of 
disability.  38 C.F.R. § 4.25.  The 40 percent combined 
rating applied by the RO after the September 1997 rating 
decision is appropriate.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
ORDER

A combined evaluation in excess of 40 percent for PTSD and a 
left knee disorder is not warranted.


REMAND

The veteran is seeking entitlement to service connection for 
a bilateral foot disorder.  This claim is well grounded in 
light of September 1984 and February 1996 opinions discussed 
below.  38 U.S.C.A. § 5107 (West 1991).  After a review of 
all of the evidence of record, however, the question arises 
whether the appellant currently suffers from a bilateral foot 
disorder due to in-service exposure to gonorrhea.  While an 
infectious disease examination was conducted in 1996, that 
examination is inadequate because it was conducted by an 
examiner who was not given access to the claims folder, the 
appellant's medical chart, and who was unaware that the 
appellant had suffered from gonorrhea in-service and that 
prior diagnoses had included rule out gonococcal arthritis.

To ensure that the appellant is given full consideration of 
all possible theories of entitlement, further development is 
in order, and the following synopsis is offered for the 
examiner.

The service medical records reveal that clinical evaluation 
of the veteran's feet at his February 1968 induction 
examination revealed normal findings.  Thus, the law presumes 
that his feet were in sound condition at enlistment.  38 
U.S.C.A. § 1111 (West 1991).
 
In March 1968, while stationed in Vietnam, the veteran was 
diagnosed with gonorrhea, and treated with penicillin.  
Subsequently, in November 1968, the appellant presented with 
a periurethral abscess and frank purulent drainage.  The 
clinical impressions then included urinary tract infection 
and possible concurrent gonorrhea.

While stationed in Vietnam the appellant also sustained 
slight trauma to his left knee which was followed by pain and 
swelling.  The appellant is service connected for residuals 
of a left knee injury.
 
In August 1969, the veteran was referred for admission to 
Valley Forge General Hospital with a diagnostic presentation 
which included rule out infective synovitis.  At admission 
the appellant reported a history of left knee pain over the 
prior several months.  Physical examination at admission 
revealed, in pertinent part, a mild erythema between the toes 
of the left foot, and moderate left knee effusion with 
moderate quadriceps atrophy.  The admitting examiner's 
clinical impressions included rule out gonococcal arthritis, 
and left knee synovitis.

During the course of the appellant's hospitalization he 
presented two distinct episodes of effusion.  Positive 
laboratory findings included 2,000 white blood cells, with 97 
percent lymphocytes and 3 polys.  Venereal disease research 
laboratory (VDRL) testing for syphilis was negative.  Routine 
culture and sensitivity and bacteriological studies for 
gonococcus in August 1969 revealed no growth after five days.  
Testing for the rheumatoid factor in serum and fluid 
aspirated from the left knee was negative, as was a purified 
positive derivative (PPD) test for tuberculin.  The veteran 
was discharged from the hospital in October 1969 with a 
diagnosis of left knee synovitis.  He was assigned a 
permanent physical profile limitation for his lower 
extremities.

Clinical evaluation of the veteran's feet at a January 1970 
separation examination revealed normal findings.

Later in January 1970, and prior to separation from active 
duty, the appellant complained of right foot swelling and 
acute right heel pain.  X-ray examination of the right foot 
revealed no significant abnormality. Physical examination 
resulted in a diagnosis of rule out exostosis of the right 
heel (calcaneus).  The appellant was referred for a podiatric 
consultation, however, that report is not of record.  The 
veteran was profiled for residuals of a "right heel 
injury."

Post-service medical records include a March 1970 VA 
examination report which noted the veteran's in-service 
history of treatment for the left knee and a current 
diagnosis of residual injury, left knee joint.  No foot 
disorder was diagnosed.

In December 1973, Rolf E. Johnson, M.D., reported treating 
the veteran since July 1973, and he noted the appellant's 
medical history included hospitalization in 1969 when he 
"apparently was treated for a rheumatoid arthritis of the 
left knee."  The Board notes, however, that there is no 
service medical record evidence supporting any suggestion of 
in-service treatment for rheumatoid arthritis.  Indeed, 
testing for rheumatoid factor while on active duty disclosed 
negative findings.

The report of a February 1974 VA examination included the 
veteran's report that he had been advised at Valley Forge 
Hospital during service that he had rheumatoid arthritis from 
the left knee to the left foot. 

VA treatment records include a June 1994 entry noting the 
veteran's statement that all his toes joints are fused, 
making walking difficult.  He was not currently under medical 
care or taking any medication.  

An August 1994 chart entry noted the veteran's complaints of 
foot pain "from fused toes."  It was noted that the 
appellant had "synovitis" of the fingers, toes, wrists, 
knees and back.  X-ray studies revealed considerable 
degenerative arthritic changes and possible gouty changes.  
There was a hallux valgus deformity of the great toe of the 
right foot.  The left foot was noted to show a mild hallux 
valgus deformity, with severe arthritic changes of the middle 
and distal interphalangeal joints of the toes and calcaneal 
spurring.  

The appellant was diagnosed with degenerative joint disease 
of the feet in January 1995.

A July 1995 chart extract noted that the veteran requested 
that a statement be placed in the record regarding treatment 
and diagnosis for his joint problems of the feet.  A 
physician's comment noted discussed degenerative joint 
disease of the feet, with reference to a claim of service 
connection for a foot disability.

In July 1995, the veteran submitted a statement requesting 
service connection for a "bone condition, both feet."  He 
was afforded a VA examination in August 1995, and he claimed 
foot pain since service separation.  Following examination 
the examiner opined that the veteran had a congenital 
deformity of both feet which was worse on the left.  The 
examiner noted that the diagnosis was indicated by the weight 
bearing position demonstrating a postural cavus of the foot 
with a mild degree of varus on both sides, worse on the left.  
It was the examiner's opinion that the congenital deformity 
was a metatarsus varus and even perhaps a clubfoot.  The 
veteran however, had not given any indication that that was 
his history and the examiner did not pursue it further.  The 
examiner further observed that the veteran presented with 
residuals one would expect to see from a congenital 
metatarsus varus because of the varus of the heels, as well 
as the rather marked atrophy of both calves.  It was 
suspected that the veteran may well have had a clubfoot 
problem, "however, whatever he did have at the time of 
birth, he shows the residuals of that now."  The diagnosis 
was that of residuals congenital deformity both feet.

The veteran testified before the RO in January 1996 and 
submitted statements from private physicians.  One statement 
was an August 1984 letter between physicians which referred 
the appellant for an evaluation for pre-operative foot 
surgery in light of radiographic evidence of a destructive 
process involving both feet from an immunological basis.  The 
veteran had first been seen earlier that same month with a 
chief complaint of painful bunion deformities, bilaterally.  
He was also noted to have painfully contracted third toes 
bilaterally and a mild complaint of pain in the fourth toe of 
the left foot.  This condition had reportedly been present 
for approximately 14 years.  His past medical history was 
noted to include treatment for gonorrhea during service, and 
a post-service diagnosis of possible rheumatoid arthritis.  

In a September 1984 letter, the consulting physician noted 
that the veteran had "developed arthritis in 1969" 
following a shrapnel injury to his left knee in service and 
he also recalled having multiple episodes of urethritis which 
responded to antibiotic treatment.  After service, the 
veteran reportedly began complaining of intermittent pain and 
swelling of the toes of both feet and was told he had 
inflammatory arthritis and possible rheumatoid arthritis.  
Following physical examination, the impression was that of 
probable erosive oligoarthritis of the lower extremities 
consistent with chronic Reiter's syndrome.  The physician 
further noted that "[i]t would be interesting to speculate 
that he had an episode of non-specific urethritis, perhaps 
complicating GC urethritis while he was in Service.  This has 
been known to trigger Reiter's syndrome."  In an October 
1984 letter, the consulting physician reviewed x-ray studies 
and noted changes "quite compatible with Reiter's 
syndrome."  

The veteran was afforded a VA examination in February 1996 at 
which time it was noted that he had reportedly experienced 
problems with both feet during service.  Physical examination 
revealed considerable atrophy of musculature about the lower 
extremities, especially the legs from the knees to the feet.  
The examiner observed bilateral hallux valgus; medium on the 
right, severe on the left with a considerable amount of 
deformity of the great toe.  Physical examination revealed 
that the veteran stood erect, but was unable to rise onto 
tiptoes, as he could not balance himself.  The examiner noted 
definite deformity of the feet, with hallux valgus 
bilaterally, hammertoe of the second, third and fourth digits 
bilaterally.  The examiner reviewed x-ray studies of the feet 
which were of record.  The examiner further noted that there 
"[wa]s still a question as to whether or not [the veteran] 
has had a reaction with arthritic changes due to Gonococcus 
infection which he states he had in the past."  The veteran 
was referred for an infectious disease consultation in order 
to rule out an infectious etiology for his "vague, non-
specific symptoms."

The consulting infectious disease specialist noted that the 
veteran had a history of injury to the left lower extremity 
during service, with secondary infection and question of 
septic arthritis in the left knee.  Since that time, the 
veteran had been healthy except for low grade fevers 
(although never measured), chills (usually in the afternoon), 
waking up with sweats and complaints of hands turning cold.  
The diagnostic impression was chronic, non-specific symptoms 
of uncertain etiology and no clear infectious etiology.  
Unfortunately, however, the examiner did not have access to 
the appellant's records.  Hence, he was unaware of the in-
service history of gonorrhea and the opinions offered in the 
September 1984 letter or the February 1996 VA examination 
report.  Therefore, further development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who have treated him for a foot 
disorder since service.  He should also 
be requested to identify whether he has 
been treated for Reiter's disease, 
gonorrhea, or any other infectious 
disorder since separation from active 
duty.  Then, after securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.   If any 
record specified by the veteran cannot be 
secured that fact should be documented in 
the claims file, and the appellant 
informed in writing.

2.  After completion of the foregoing the 
appellant should be scheduled for 
orthopedic and infectious disease 
examinations to be conducted by board 
certified examiners in each specialty.  
All indicated studies and tests necessary 
to determine the nature and etiology of 
any foot disorder must be conducted.  The 
claims folder in its entirety must be 
made available to and reviewed by each 
examiner prior to conducting the 
requested studies.  Thereafter, the 
following questions must be answered in a 
jointly prepared opinion:

a)  What is the nature of the 
appellant's foot disability?

b)  Does the veteran have gonococcal 
arthritis?

c)  Is it at least as likely as not 
that the appellant suffers from a 
foot disorder due to in-service 
exposure to gonorrhea, or other 
infectious etiology?

d)  Is it at least as likely as not 
that the appellant suffers from a 
foot disorder due to Reiter's 
syndrome associated with in-service 
exposure to gonorrhea or other 
infectious etiology?

e)  Is it clear and convincing that 
the appellant has a congenital foot 
disorder?  If so, please explain why 
a congenital disorder was not found 
at induction, during service, or at 
separation from active duty?

f)  Is it at least as likely as not 
that the appellant's foot disorder 
is due to ill-fitting service issued 
boots?  

A complete written rationale for all 
opinions made must be provided.  If the 
opinions differ from those offered by the 
physicians named above a detailed 
explanation for those differences must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The requested opinions 
must be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  Thereafter the RO should readjudicate 
the appellant's entitlement to service 
connection for a bilateral foot disorder.  
The rating decision must address the 
application of Dambach v. Gober, No. 00-
7021 (Fed.Cir. Sept. 8, 2000), and Kessel 
v. West, 13 Vet. App. 9 (1999) (en banc) 
as to whether the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) are 
applicable.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted for the issue on REMAND.  

The appellant need take no action until otherwise notified.  
While this case is in remand status, the appellant may submit 
additional evidence and argument on the appealed issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

